Exhibit 10.7.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
August 9, 2007, between TRC Companies, Inc., a Delaware Corporation (the
“Company”) and Christopher P. Vincze (the “Executive”).

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated March 18, 2005 which was amended and restated as of January 25,
2006 (the “Original Employment Agreement”);

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Employment Agreement, all as hereinafter provided;

 

WHEREAS, the Executive, in his capacity of Chairman of the Board and Chief
Executive Officer of the Company, the stock of which is publicly traded, shall
be deemed a “specified employee” as defined under Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (“Code”); and

 

WHEREAS, this Agreement is intended to comply with Code Section 409A and the
guidance thereunder, and shall be interpreted as operating in accordance
therewith.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Parties agree as follows:

 

1.             Effective Date and Employment Term.

 

(a)           Effective Date.  This Agreement shall be effective on July 1, 2007
(the “Effective Date”).

 

(b)           Employment Term.  The term of the Executive’s employment under
this Agreement shall commence on the Effective Date, and continue for a period
of three (3) years from the Effective Date (the “Initial Term”), unless sooner
terminated pursuant to Section 4.  Upon the expiration of such Initial Term, it
is anticipated that Executive will continue as an employee-at-will upon terms
and conditions generally available to individuals at his level in the Executive
Management Group of the Company, subject, however, to the provisions of
Subsections 4(d) and 4(e) hereof.  The Initial Term and any successive term
shall hereinafter be referred to as the “Employment Term.”

 

2.             Position, Reporting, and Other Activities.

 

(a)           Position.  The Company shall employ the Executive as its Chairman
of the Board and Chief Executive Officer in accordance with the terms and
conditions herein.  The Executive shall devote his full professional time and
attention (except for vacation, sick leave, and other excused leaves of absence)
to the performance of the services customarily incident to such office, and of
such other duties as may be reasonably assigned to the Executive from time to

 

--------------------------------------------------------------------------------


 

time by the Company’s Board of Directors (the “Board”).  The Company will
provide office facilities, secretarial, and clerical support consistent with
customary practices of the Company.

 

(b)           Reporting.  During the Employment Term, the Executive shall be
required to report to the Board.

 

(c)           Other Activities.  Except upon the prior written consent of the
Board of Directors of the Company (the “Board”), during the Employment Term, the
Executive will not: (i) accept any other employment; or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that is competitive with, or that places him in a competing position
to, the Company.  Personal passive investments and personal business affairs not
inconsistent with this Agreement, or teaching, writing or publicly speaking are
permitted, so long as these activities do not interfere or conflict with the
Executive’s duties hereunder.

 

3.             Compensation and Other Benefits.

 

(a)           Base Salary.  In consideration of the services to be rendered
hereunder, the Executive shall be paid a base salary of $465,000.00 per year,
payable in accordance with the Company’s payroll practices in effect during the
course of this Agreement (the “Annual Base Salary”).  The Annual Base Salary
shall be reviewed annually by the Compensation Committee or the Board.

 

(b)           Annual Bonuses.  As further compensation for the services of the
Executive, the Executive shall be eligible, during the Employment Term, for an
annual bonus from the Company pursuant to the Executive Management Bonus Plan.

 

(c)           Annual Long Term Incentive Grants.  The Executive will receive
annual grants of Awards, as such term is defined in the Company’s 2007 Equity
Incentive Plan (the “Plan”), for the Employment Term.

 

(d)           Benefits. Executive shall have the right to participate in and to
receive benefits from all present and future life, vacation, accident,
disability, medical, pension, and savings plans and all similar benefits made
available generally to executives of the Company.  The amount and extent of
benefits to which the Executive is entitled shall be governed by any applicable
benefit plan, as it may be amended from time to time.  Executive shall receive
no less than four (4) weeks paid vacation each year which shall accrue if not
used in any year and be paid to Executive or carried forward to subsequent years
consistent with Company policy.  The Company shall also carry D&O Liability
Insurance coverage for the benefit of its officers and directors including
Executive.

 

(e)           Automobile Allowance.  During the Employment Term, the Company
shall provide the Executive with an automobile allowance of $700 per month to be
increased consistent with policies applicable to other executives of the
Company.

 

(f)            Expenses.  The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties

 

2

--------------------------------------------------------------------------------


 

hereunder in accordance with the Company’s general policies, as they may be
amended from time to time during the course of this Agreement.  Any such
reimbursement for expenses shall occur no later than two and a half (2-1/2)
months after the end of the fiscal year in which Executive incurs such expense.

 

(g)           Restricted Stock.  The Company shall grant to the Executive 20,000
restricted shares the Company’s common stock, par value $0.01 per share (the
“Stock”), pursuant to the Plan.  The Stock will vest in equal one-third
increments upon the date of grant and on the next two anniversaries of such
grant, and to the extent unvested, shall vest in its entirety upon a Change of
Control, as defined herein, or upon termination of employment pursuant to
Subsections 4(a), 4(b), 4(d) or 4(e) hereof.

 

4.             Termination of Employment.

 

(a)           By Death.  If the Executive dies prior to the expiration of the
Employment Term, his bonus pursuant to Section 3(b) hereof, and accrued but
unused vacation will be prorated through the day of his death and shall be paid
to his beneficiaries or estate six (6) months after the Executive’s death;
provided that the manner and timeframe in which the bonus will be paid shall be
pursuant to Section 4(f).  In addition, Executive agrees to enroll in the
Company’s life insurance plan, and Company will provide a benefit to Executive’s
estate equal to the amount, if any, such life insurance benefit is less than
Executive’s Annual Base Salary hereunder.  Thereafter, the Company’s obligations
hereunder shall terminate.

 

(b)           By Disability.  If the Executive becomes “Permanently Disabled”
(as defined below) prior to the expiration of the Employment Term, then the
Company shall be entitled to terminate his employment, subject to the
requirements of applicable law, and the Executive shall be entitled to receive
disability benefits in accordance with any applicable disability policy
maintained by the Company as of the date of such disability, in which policy
Executive shall enroll.  Six (6) months after any such termination, the
Executive will be paid the difference, if any, by which amounts paid under such
disability policy are less than the greater of (i) the Annual Base Salary
remaining for the Initial Term hereunder or (ii) two times Executive’s Annual
Base Salary hereunder, and his bonus pursuant to Section 3(b) hereof will be
prorated through the date of termination and paid to him six (6) months after
his date of termination.  Additionally the Executive shall receive a cash lump
sum payment on the date of termination for accrued but unused vacation for the
year of termination, and thereafter the Company shall have no further
obligations to the Executive hereunder other than to provide the Executive with
the disability benefits as set forth in this subparagraph.  For the purposes of
this subparagraph, the Executive shall be deemed “Permanently Disabled” when,
and only when, the Company determines, after consultation with the Executive’s
physician or a physician whom the Company shall select, that the Executive
suffers a physical or mental disability that prevents the Executive from
performing the essential duties of his position with reasonable accommodations
as may be required by law: (i) for a period of one hundred twenty (120)
consecutive days; or (ii) for an aggregate of one hundred fifty (150) business
days in any twelve (12) month period.

 

(c)           By the Company For Cause.  If the Company terminates the Executive
for “Cause” (as defined below), then the Company shall pay a lump sum to the
Executive six (6) 

 

3

--------------------------------------------------------------------------------


 

months after such termination in an amount equal to his accrued Annual Base
Salary and accrued but unused vacation plus all business expenses and the car
allowance through the date of such termination, and thereafter the Company shall
have no obligations to the Executive hereunder.  For purposes of this Agreement,
“Cause” shall mean: (i) any act or omission that constitutes a material breach
by the Executive of any of his obligations under this Agreement, or under any
other material agreement with, or material written policy of the Company, which
act or omission is not cured within thirty (30) days of the Company providing
the Executive with notice of the act, omission, or failure deemed to constitute
Cause; (ii) the failure or refusal by the Executive to follow any lawful
reasonable written direction of the Board, which failure or refusal is not cured
within thirty (30) days of the Company providing the Executive with reasonably
detailed written notice of the failure or refusal deemed to constitute Cause;
(iii) the conviction of the Executive of a felony or a crime involving moral
turpitude, or the perpetration by the Executive of a fraud; or (iv) any other
willful act or omission by the Executive, which is or will be materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company, which act or omission is not cured within
thirty (30) days of the Company providing the Executive with reasonably detailed
written notice of the act or omission deemed to constitute Cause.

 

(d)           By the Executive For Good Reason.  The Executive may terminate,
without liability, the Employment Term for “Good Reason” (as defined below) upon
advance written notice of thirty (30) business days to the Company if such
circumstance claimed to constitute Good Reason is not cured within such 30-day
period.  Six (6) months after such termination, the Company shall pay to the
Executive a lump sum in an amount equal to the greater of (i) the Annual Base
Salary due Executive for the remainder of the Initial Term hereunder or (ii) two
times the Annual Base Salary.  In addition, the Company shall pay to the
Executive six (6) months after such termination his accrued Base Salary, accrued
but unused vacation, outstanding business expenses, and pro-rated bonus pursuant
to Section 3(b) hereof through the date of such termination. To the extent
permitted by applicable law, the Company will also provide the Executive with
continued coverage under the Company’s benefit plans and the benefits described
in Sections 3(d), 3(e) and 3(f) herein for a period equal to the greater of
(i) the remainder of the Initial Term hereunder or (ii) two (2) years or at
Executive’s option solely with respect to automobile and related expenses a lump
sum payment in such amount equal to the greater of (i) said benefits for the
remainder of the Initial Term hereunder or (ii) for a twenty-four (24) month
period to be paid six (6) months after the date of such termination. 
Notwithstanding anything herein to the contrary, if such coverage cannot be
continued to the Executive after such termination of employment, the Company
shall, six (6) months after such termination, pay the Executive in a lump sum an
amount equivalent to the cost of such coverage.  Thereafter, the Company’s
obligations hereunder shall terminate.  For purposes of this Agreement, Good
Reason shall exist if: (i) there is a permanent assignment to the Executive of a
role materially inconsistent with, or which constitutes a material adverse
diminution in, the Executive’s position, duties, responsibilities, or status
with the Company, or a material adverse diminution in the Executive’s reporting
responsibilities, title, or offices; or (ii) there is a material breach by the
Company of this Agreement or any other material agreement between the Company
and the Executive or (iii) Executive is required to relocate his principal place
of employment to a location outside a radius of 50 miles from Company’s offices,
in Lowell, Massachusetts.

 

4

--------------------------------------------------------------------------------


 

(e)           By the Company other than by Reason of Death, Disability, or
Cause.  If the Company terminates the Executive’s employment for any reason
other than death, disability, or Cause, the Company shall pay to the Executive
six (6) months after the date of termination a lump sum payment equal to the
greater of (i) the Annual Base Salary due Executive under this Agreement for the
remainder of the Initial Term; or (ii) two (2) years of Annual Base Salary.  In
addition, six (6) months after such termination, the Company shall pay to the
Executive his accrued Base Salary, accrued but unused vacation, and pro-rated
bonus pursuant to Section 3(b) hereof through the date of such termination plus
reimbursement for all business expenses.  Further, to the extent permitted by
law, the Company shall pay all of the benefits described in Sections 3(d),
3(e) and 3(f) herein for the period described in the first sentence of this
Subsection 4(e) following such termination or at Executive’s option solely with
respect to automobile and related expenses in a lump sum payment equal to such
amount to be paid six (6) months after the date of such termination. 
Notwithstanding anything herein to the contrary, if such coverage cannot be
continued to the Executive after such termination of employment, the Company
shall, within six (6) months after such termination, pay the Executive in a lump
sum an amount equivalent to the cost of such coverage.  Thereafter, the
Company’s obligations hereunder shall terminate.

 

(f)            Bonus Calculation.  The Board shall determine the amount of
pro-rated bonus due to the Executive under Section 3(b) hereof for the fiscal
year in which any termination of employment occurs pursuant to Section 4(a) (b),
(d) or (e) by calculating the bonus that would have been paid to the Executive
as if he had remained employed through the end of the fiscal year and
multiplying that amount by the number of days of such fiscal year during which
the Executive was employed by the Company divided by 365 days.

 

5.                                       Proprietary Information.

 

(a)           Defined.  “Proprietary Information” is all proprietary, secret, or
confidential information pertaining to the business of the Company.

 

(b)           General Restrictions on Use.  The Executive agrees to hold all
Proprietary Information in strict confidence and trust for the sole benefit of
the Company, and not, directly or indirectly, to disclose, use, copy, publish,
summarize, or remove from the Company’s premises any Propriety Information
except: (i) during the Employment Term to the extent necessary to carry out the
Executive’s responsibilities under this Agreement; (ii) to the extent that such
Proprietary Information is generally available to the public other than as a
result of disclosure by the Executive; and (iii) after termination of the
Employment Term as specifically authorized in writing by the Board.

 

6.                                       No Assignment.

 

(a)           Neither this Agreement nor any right or interest hereunder shall
be assignable by the Executive, his beneficiaries, or legal representatives
without the Company’s prior written consent; provided that nothing in this
subsection 6(a) shall preclude the Executive from designating a beneficiary to
receive, upon his death, any benefit payable hereunder, or the

 

5

--------------------------------------------------------------------------------


 

executors, administrators, or other legal representatives of the Executive’s
estate from assigning any rights hereunder to the person or persons entitled
thereto.

 

(b)           Except as otherwise required by law, without the Company’s prior
written consent, no right to receive payments under this Agreement shall be
subject to anticipation, commutation, alienation, sale, assignment, encumbrance,
charge, pledge, or hypothecation, or to exclusion, attachment, levy, or similar
process or assignment by operation of law, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void, and of no effect.

 

(c)           The Company agrees that in any Change of Control the terms of this
Agreement will survive and will be assumed by any successor to Company in such
Change of Control.

 

7.             Change of Control.  For purposes of this Agreement, Change of
Control shall mean (i) the merger or consolidation of Company with another
entity, as a result of which Company will not be the surviving entity; (ii) the
sale of all or substantially all of Company’s assets or all or substantially all
of the assets of Company’s wholly-owned subsidiaries; (iii) the acquisition, by
an entity, person or group of beneficial ownership (as defined in Rule 13d-3
under the Securities and Exchange Act of 1934) of the capital stock of Company
if, immediately after such acquisition, such entity, person or group is entitled
to exercise more than 33.33% of the outstanding voting power of all capital
stock of the Company entitled to vote at elections of directors.

 

8.             Non-Competition.

 

(a)           By and in consideration of the Company’s entering into this Second
Amended and Restated Employment Agreement and the Salary and other compensation
and benefits, and the other covenants and agreements of the Company hereunder,
the Executive agrees that the Executive will not, directly or indirectly, during
the period beginning on the date of this Agreement and ending one (1) year
following any termination hereunder, engage in the business of consulting or
engineering of the type offered by the Company (including acting as a director,
officer, employee, partner or stockholder, member, owner or proprietor of,
consultant, advisor or agent to, any entity engaged in such business) within any
state in which the Company or any of its subsidiaries or affiliates is carrying
on such business.

 

(b)           Executive agrees that for a period of one year following any
termination hereunder, Executive will not, without the prior written consent of
the Company, directly or indirectly, solicit, induce or attempt to solicit or
induce any employee, agent or other representative or associate of the Company,
to terminate its relationship with the Company or in any way interfere with such
a relationship.

 

9.             Notices.  All notices, requests, claims, demands, and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses (or at such address for a
party as shall be specified by like notice):

 

6

--------------------------------------------------------------------------------


 

If to the Company

 

TRC Companies, Inc.

5 Waterside Crossing

Windsor, Connecticut 06095

Attn:  General Counsel

 

If to the Executive:

 

 

With a copy to:

 

Frank A. Segall

Burns & Levinson, LLP

125 Summer Street

Boston, Massachusetts 02110

 

10.           Entire Agreement.  The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement.  The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement.

 

11.           Amendments; Waivers.  This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Executive and by
a duly authorized representative of the Company other than the Executive.  By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform; provided that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof, or the exercise of any other right, remedy, or power
provided herein, or by law or in equity.

 

12.           Confidentiality.  The Executive agrees that the terms and
conditions of this Agreement are confidential and shall not be disclosed by the
Executive to any third parties, other than the Executive’s lawyers and other
professional advisors, unless such disclosure is required by law.

 

7

--------------------------------------------------------------------------------


 

13.           Governing Law.  The validity, interpretation, enforceability, and
performance of this Agreement shall, to the extent not otherwise preempted by
federal law, be governed by and construed in accordance with the law of the
Commonwealth of Massachusetts without giving effect to its conflict of law
principles.

 

14.           Executive Acknowledgment.  The Executive acknowledges: (i) that he
has consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement and has been advised to do
so by the Company; and (ii) that he has read and understands the Agreement, is
fully aware of its legal effect, and has entered into it freely based on his own
judgment.

 

15.           Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the Company and its respective successors and assigns,
but the rights and obligations of the Executive are personal and may not be
assigned or delegated without the Company’s prior written consent.

 

16.           Arbitration.  Any dispute or controversy between the parties
arising out of or under this Agreement, the Executive’s employment with the
Company, or the termination thereof, including without limitation, claims under
any federal, state, or local statute preventing discrimination, shall not be
decided in court, but instead shall be submitted to final, binding arbitration
before the American Arbitration Association (the “AAA”) in Boston,
Massachusetts.  The National Rules for Resolution of Employment Disputes shall
be used by the AAA to resolve any disputes between the parties.  Each party
shall bear its own expenses arising under this arbitration provision.

 

17.           Legal Fees.  The Company shall pay all legal fees plus and
disbursements incurred by the Executive in connection with the negotiation and
preparation of this Agreement.

 

18.           Taxes.  All payments hereunder shall be subject to applicable
withholdings and reported as wages to the applicable state and federal
authorities.  Notwithstanding anything herein to the contrary, no particular tax
result for the Executive with respect to any income recognized by the Executive
in connection with this Agreement is guaranteed, and the Executive shall be
responsible for any taxes, penalties and interest imposed on him including, but
not limited to, under Section 409A of the Code in connection with the Agreement.

 

19.           Severability.  Each provision of this Agreement shall be treated
as a separate and independent clause, and the invalidity or unenforceability of
any one clause shall in no way impair the enforceability of any other clause
herein.

 

8

--------------------------------------------------------------------------------


 

The parties have duly executed this Agreement as of the date first written
above.

 

 

 

TRC COMPANIES, INC.

 

 

 

 

 

By:

/s/ Edward W. Large

 

 

Name:

Edward W. Large

 

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Christopher P. Vincze

 

Christopher P. Vincze

 

9

--------------------------------------------------------------------------------